Robinson, J.
(dissenting). This is a political case. Twice it has come before this court and twice dissenting opinions have been filed. 180 N. W. 49; 182 N. W. 545, 550, 551, 562. For certain causes, which this court held sufficient, the Governor made an order suspending Mr. Wehe from office and then an order inviting him to appear and show cause why he should not be permanently removed.from office. Then, for cause shown to the satisfaction of the Governor, he made what he considered an order of removal. The order of removal was held by three judges of this court, with two dissenting, to be void. Now if the removal order was void and of no effect, of course it left in full force the order of suspension. The first case which came before the court was on a demurrer to the complaint or charges made against Wehe, and it was held to state a cause for removal. One judge dissented. The second case was a certiorari proceeding to test the validity of the order of removal made by the Governor. The judges held thus:
“The only issues involved in this proceeding are the jurisdictional questions concerning the order of removal.”
The decision said not a word concerning the order of suspension. It was based on the ground that the Governor had denied Wehe a hearing or trial on the charges against him, but, as the record shows, at the time and place set for a hearing the Governor and his counsel were present. Wehe and his counsel were present. The Governor demanded that Wehe be sworn as a witness. Of course the purpose was to examine him on oath concerning the charges against him. The answer of Wehe was: “I absolutely refuse to be sworn.” Now the Governor had no power to compel Wehe to be sworn. But the Governor and his counsel supposed, and had a right to suppose, that calling Wehe as a witness was the commencement of the hearing on the charges against him. Wehe was given ample opportunity to testify and to present his case, but it seems he did not desire to be the first witness. Hence the Governor made an order of removal without calling any other witness, and that he had a right to do. The Governor is the head of the executive department. I-Ie had a right to adopt his own mode of procedure, and neither this court nor the district court had any right to dictate to him. Wehe was given ample opportunity for a trial, but he, refused to accept it. Fie played to the galleries and the *390newspapers and set the Governor at defiance. There is. no claim that Wehe had ever applied for a hearing or that he had been denied a fair hearing and a prompt hearing on the charges against him. This court has no right to control or usurp the functions of the Governor, or to hold that his order of suspension does not remain in full force pending a legal decision on the charges made against Wehe. Certain it is an unseemly thing for this court, by a'majority of one judge, to hold void the official action of the Governor. And, as the result shows, it leads to an unseemly contest between the executive and the judicial departments, and to endless, vexatious, and expensive litigation.